Citation Nr: 0710140	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-15 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee condition.

2.  Entitlement to an initial compensable evaluation for 
right inguinal hernia effective March 10, 1997 to July 24, 
2002, September 1, 2002 to April 29, 2003, and effective June 
1, 2003.

3.  Entitlement to an evaluation in excess of 10 percent for 
right inguinal hernia effective July 24, 2002 to September 1, 
2002 and from April 29, 2003 to June 1, 2003, to include 
entitlement to a temporary and total rating due to a claimed 
convalescence period in May 2003.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
August 1992 with nine months and 24 days of prior active 
military service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for a left knee 
condition, assigning a 10 percent rating effective April 17, 
2003; and granted service connection for inguinal hernia, 
assigning a 0 percent evaluation effective March 10, 1997.  
The claims file subsequently was transferred to the RO in 
Waco, Texas.  The RO confirmed the 0 percent rating for right 
inguinal hernia in October 2003.  In April 2005, the RO 
assigned an increased evaluation of 10 percent for right 
inguinal hernia, effective July 24, 2002 to September 1, 
2002, and April 29, 2003 to June 1, 2003, and a 0 percent 
rating effective September 1, 2002 to April 29, 2003, and 
effective June 1, 2003.  Entitlement to a temporary total 
rating due to a claimed convalescence period in May 2003 was 
denied.  The veteran has indicated that he is not satisfied 
with these ratings.  Thus, the hernia claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Board videoconference hearing at the RO in 
January 2007.  A transcript of that hearing was produced and 
has been included in the claims folder for review.  The 
veteran provided additional evidence addressing his claims at 
the time of the hearing that had not been considered by the 
RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO consideration of 
the evidence.

The issue of an evaluation in excess of 10 percent for a left 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From March 10, 1997 to July 24, 2002, September 1, 2002 
to April 29, 2003, and effective June 1, 2003, the medical 
records do not show any evidence of recurrence of right 
inguinal hernia.  

2.  The medical evidence from July 24, 2002 to September 1, 
2002 and from April 29, 2003 to June 1, 2003, showing hernia 
surgeries does not apply to the veteran; there is no evidence 
of record showing that the veteran's residuals were 
productive of increased impairment.


CONCLUSIONS OF LAW

1.  Effective March 10, 1997 to July 24, 2002, September 1, 
2002 to April 29, 2003, and effective June 1, 2003, the 
criteria for an initial compensable evaluation for right 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.114, Diagnostic Code 7338 (2006).

2.  Effective July 24, 2002 to September 1, 2002 and from 
April 29, 2003 to June 1, 2003, the criteria for an initial 
evaluation in excess of 10 percent for right inguinal hernia 
have not been met, to include entitlement to a temporary and 
total disability rating due to a claimed convalescence period 
in May 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.30, 4.114, Diagnostic 
Code 7338 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
for inguinal hernia and the respective responsibilities of 
each party for obtaining and submitting evidence by way of a 
VA letter dated in August 2005.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to submit any evidence in his possession.   

The Board notes that the August 2005 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 38 
C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. § 
5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. § 
19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case.

While the notice provided to the veteran in August 2005 was 
not given prior to the first AOJ adjudication of the claim in 
September 2003, as required by 38 U.S.C.A. § 5103(a), the 
subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial.

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for award of benefits.  A March 2006 letter 
notified the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, pursuant to Dingess/Hartman.  While this letter 
was not provided prior to the last RO adjudication of the 
claim, as previously discussed, the veteran waived RO 
consideration of the additional evidence he submitted after 
receiving the letter.  He also demonstrated his understanding 
of what was required to substantiate his claim by submitting 
the requested evidence.  In this respect, the veteran was not 
prejudiced by any defect in the timing of the Dingess notice 
requirement.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  VA also has provided examinations, which 
are sufficient to determine the current severity of the 
veteran's right inguinal hernia.  The veteran has not 
referred to any additional, unobtained, available, relevant 
evidence.  Thus, VA has satisfied all duties to notify and 
assist the veteran.

Analysis

The RO granted service connection for inguinal hernia in 
September 2003, assigning a 0 percent rating effective March 
10, 1997.  The veteran appealed this action.  The RO 
confirmed the noncompensable rating in October 2003.

In April 2005, the RO assigned an increased rating of 10 
percent for right inguinal hernia, effective July 24, 2002 to 
September 1, 2002, and April 29, 2003 to June 1, 2003, and a 
0 percent rating effective September 1, 2002 to April 29, 
2003, and effective June 1, 2003.  The veteran has indicated 
that he is not satisfied with these ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's inguinal hernia is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  The RO assigned the initial 0 
percent evaluation for inguinal hernia effective March 10, 
1997.  The effective date was based on the date of receipt of 
the original service connection claim for inguinal hernia.  
There are no medical records between this date and the date 
the 10 percent rating became effective on July 24, 2002.  A 
November 1996 private medical record notes, however, that 
there was no evidence of inguinal hernia.  Therefore, the 
Board cannot assess a rating higher than 0 percent for this 
time frame.

Effective July 24, 2002 to September 1, 2002, the RO assigned 
a 10 percent rating for inguinal hernia.  In the rating 
decision, the RO cited medical evidence that does not appear 
in the record, including hernia surgery reports dated in July 
2002 and August 2002.  A June 2005 Report of Contact notes 
that the RO apparently received a large number of medical 
records that were not for the veteran, although none of these 
misplaced records appear in the file.  In fact, the claims 
file does not show any medical records for the veteran from 
1997 to 2003.  Thus, it appears that the RO mistakenly 
granted the veteran an increased rating of 10 percent for 
inguinal hernia based on someone else's medical records.  As 
such, during this time period and through no fault of his 
own, the veteran received a benefit to which he was not 
entitled to receive.  While the veteran has not been 
prejudiced in this regard, there is no medical evidence 
during this time frame to warrant the assignment of a rating 
higher than 10 percent.  

From September 1, 2002 to April 29, 2003, the RO assigned a 0 
percent rating for right inguinal hernia.  As noted, there is 
no medical evidence during this time frame.  For this reason, 
the Board has no basis to change the assigned noncompensable 
rating.

Effective April 29, 2003 to June 1, 2003, the RO assigned a 
10 percent rating for right inguinal hernia.  Under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338, postoperative, recurrent 
inguinal hernia, readily reducible and well supported by 
truss or belt warrants a 10 percent rating.  In order to get 
the next higher 30 percent rating, the medical evidence must 
show small, postoperative recurrent inguinal hernia, or 
unoperated, irremediable, not well supported by truss, or not 
readily reducible.  See Diagnostic Code 7338.

Upon review, the medical records in this time frame do not 
support a rating higher than 10 percent under Diagnostic Code 
7338.  A private hospital note dated on April 29, 2003 shows 
a diagnosis of recurrent inguinal hernia.  A May 16, 2003 
private operative report shows the veteran underwent surgical 
repair of his right inguinal hernia.  The description of 
surgery notes that as the physician palpated the inguinal 
floor, he immediately could palpate the defect along the 
medial aspect beginning at the pubic tubercle.  The physician 
indicated that it appeared to be right at the end of the 
previously placed mesh.  There was bulging preperitoneal fat 
protrusion and the surgical team reportedly ringed this with 
electrocautery exposing the preperitoneal fat.  The physician 
reported that they were able to accommodate a medium PerFix 
plug.  The medium plug was then soaked in antibiotic solution 
and inserted through the defect.  The edges of the defect 
were then tacked.  The postoperative diagnosis was right 
inguinal hernia.  Nothing in the operative report suggests 
that a small hernia remained or that the hernia was not well 
supported by truss or readily reducible.  

The veteran also asserts that he should receive a total 
temporary rating for the May 2003 hernia surgery, and the RO 
has addressed this matter in numerous rating decisions as 
well as in the February 2004 Statement of the Case and April 
2005 Supplemental Statement of the Case.  VA regulations 
provide that a total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a Department of 
Veterans Affairs or an approved hospital for a period in 
excess of 21 days or hospital observation at Department of 
Veterans Affairs expense for a service-connected disability 
for a period in excess of 21 days.  See 38 C.F.R. § 4.29.  
Total ratings also will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in (1) 
Surgery necessitating at least one month of convalescence 
(Effective as to outpatient surgery March 1, 1998); (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 1, 1998); or (3) 
Immobilization by cast, without surgery, of one major joint 
or more. (Effective as to outpatient treatment March 10, 
1976).  

Upon review, a total rating for inguinal hernia is not 
warranted under these provisions.  After the May 2003 
surgery, the veteran reportedly was awakened and taken to 
recovery in good condition with a postoperative diagnosis of 
right inguinal hernia.  The veteran stated that he returned 
to work on June 9, 2003.  A July 2003 VA examination report 
notes that the veteran was away from work for three weeks 
after the surgery.  The report also notes that following the 
surgery, the veteran had a mild incisional site infection 
treated with topical antibiotics but that at the time of the 
July 2003 examination the incision site was healed with no 
induration, breakdown, drainage, or erythema.  None of the 
records show any treatment for more than 21 days, 
convalescence of at least one month, or any severe 
postoperative residuals from the hernia surgery other than a 
mild site infection that resolved.  Therefore, as noted, a 
rating higher than 10 percent is not warranted for the period 
from April 29, 2003 to June 1, 2003.

Effective June 1, 2003, the RO assigned a 0 percent rating 
for the inguinal hernia.  Under Diagnostic Code 7338, a 
small, reducible inguinal hernia or without true hernia 
protrusion warrants a noncompensable (0 percent) rating.  An 
inguinal hernia not operated, but remedial also warrants a 
noncompensable rating.  See Diagnostic Code 7338.  Although 
in July 2003, a VA examiner gave a diagnosis of recurrent, 
postoperative right inguinal hernia, the Board finds that the 
criteria for a compensable evaluation are not met.  The 
medical evidence thereafter confirms that an inguinal hernia 
was not present.

On a September 29, 2003 addendum to the July 2003 VA 
examination report, the physician found that currently there 
was no inguinal hernia present.  It was noted that the hernia 
was repaired surgically earlier that year.  A December 2004 
VA physical examination report shows no recurrence of hernia 
palpable and no hernia on the other side, as well.  A March 
2005 VA examination report also shows no signs of recurrent 
hernia, either through the abdominal wall or through the 
inguinal canal.  In October 2006, a VA medical record shows 
the veteran reported some discomfort at the site of the prior 
right inguinal hernia repair, but declined an examination.  
He did, however, request some sort of support.  An October 
2006 private medical record notes complaints of recurrent 
right inguinal pain, status post herniorrhaphy times four.  
On physical examination, there was no palpable bulge or 
obstructive or irritative urinary complaints.  A passing 
metal detector over the area registered positive.  The 
examiner noted a questionable foreign body, but was doubtful.  
As the objective evidence overall confirms that no recurrent 
inguinal hernia was present, effective June 1, 2003, the 
evidence more closely approximates the criteria for a 0 
percent rating under Diagnostic Code 7338.  See 38 C.F.R. 
§ 4.7.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's right inguinal hernia warranted 
ratings higher than those assigned.  For this reason, 
additional "staged ratings" are inapplicable in this case.

In sum, the Board finds that the level of impairment 
associated with the veteran's right inguinal hernia more 
closely approximates the criteria for a noncompensable rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7338 from March 10, 
1997 to July 24, 2002, September 1, 2002 to April 29, 2003, 
and from June 1, 2003; and a 10 percent rating from July 24, 
2002 to September 1, 2002, and April 29, 2003 to June 1, 
2003.  See 38 C.F.R. § 4.7.  The Board has considered the 
benefit-of-the-doubt doctrine in the unfavorable aspects of 
this decision; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
While the veteran underwent surgery in May 2003 and every now 
and then received check-ups, the evidence does not reflect 
frequent hospitalization due to the right inguinal hernia.  
The veteran reported on the July 2003 VA examination report 
that he had to miss three weeks of work after his hernia 
surgery, but did not indicate any subsequent inability to 
work.  At the January 2007 Board hearing, he specifically 
testified that his discomfort associated with the hernia 
repair had not caused him to miss work.  This does not rise 
to the level of marked interference with employment.  The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of his right 
inguinal hernia.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.



ORDER

Entitlement to an initial compensable evaluation for right 
inguinal hernia effective March 10, 1997 to July 24, 2002, 
September 1, 2002 to April 29, 2003, and effective June 1, 
2003 is denied.

Entitlement to an evaluation in excess of 10 percent for 
right inguinal hernia effective July 24, 2002 to September 1, 
2002 and from April 29, 2003 to June 1, 2003 is denied.


REMAND

The veteran asserts that he is entitled to a rating higher 
than 10 percent for his left knee condition.  He underwent VA 
examinations in July 2003 and October 2004, but indicated in 
the January 2007 Board hearing that his left knee disability 
had worsened since the previous examinations.  Specifically, 
he testified that he was experiencing increased instability, 
pain, and limitation of motion, which affected his employment 
and daily living.  

When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, another examination should be scheduled to 
determine whether the present level of his left knee 
condition has increased since the October 2004 VA 
examination.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his left knee condition.  
Specifically, the examiner should do the 
following:

(a)  Comment on the range of motion of 
the left knee, including any additional 
loss of motion due to flare-ups or 
repetitive motion.

(b)  Comment on any recurrent subluxation 
or lateral instability in the left knee 
and state whether any such impairment is 
slight, moderate, or severe.

(c)  Determine whether the veteran has 
any dislocated semilunar cartilage with 
frequent episodes of "locking," pain, 
and effusion into the joint.

(d)  Conduct the necessary magnetic 
resonance imaging or x-ray studies to 
determine whether the veteran has any 
degenerative arthritis in the left knee. 

(e)  State whether the veteran has any 
other impairment of the tibia and fibula, 
including any nonunion or malunion.   

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  The examiner must 
provide in detail the reasons and bases 
for any medical opinions given.  If it is 
not feasible to answer a particular 
question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time for response 
should be allowed.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


